Illinois Official Reports

                                          Appellate Court



                             People v. Breeden, 2014 IL App (4th) 121049



Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                      THOMAS BREEDEN, Defendant-Appellant.



District & No.               Fourth District
                             Docket No. 4-12-1049



Filed                        November 25, 2014
Rehearing denied             January 7, 2015



Held                         Defendant’s conviction for failure to register as a sex offender and
(Note: This syllabus         sentence to 58 months’ imprisonment were upheld on appeal,
constitutes no part of the   notwithstanding defendant’s contentions that his sentence was too
opinion of the court but     severe, since the sentence did not constitute an abuse of discretion in
has been prepared by the     view of defendant’s criminal history and his failure to attend a
Reporter of Decisions        court-ordered sex offender risk assessment, but the mandatory fines
for the convenience of       imposed by the circuit clerk were vacated and the cause was remanded
the reader.)                 to the trial court with directions to directly impose any mandatory
                             fines with the application of any monetary credit to which defendant is
                             entitled.



Decision Under               Appeal from the Circuit Court of Champaign County, No. 10-CF-63;
Review                       the Hon. Thomas J. Difanis, Judge, presiding.



Judgment                     Affirmed in part and vacated in part; cause remanded with directions.
     Counsel on               Michael J. Pelletier, Jacqueline L. Bullard, and Daaron V. Kimmel, all
     Appeal                   of State Appellate Defender’s Office, of Springfield, for appellant.

                              Julia Rietz, State’s Attorney, of Urbana (Patrick Delfino, David J.
                              Robinson, and Kathy Shepard, all of State’s Attorneys Appellate
                              Prosecutor’s Office, of counsel), for the People.



     Panel                    JUSTICE HARRIS delivered the judgment of the court, with opinion.
                              Justice Knecht concurred in the judgment and opinion.
                              Presiding Justice Appleton concurred in part and dissented in part,
                              with opinion.




                                               OPINION

¶1         The trial court sentenced defendant, Thomas Breeden, to 58 months’ imprisonment for
       failure to register as a sex offender (730 ILCS 150/6 (West 2008)). Defendant appeals, arguing
       the sentence is too severe. We do not find the sentence to be an abuse of discretion.
¶2         The State points out that three of the monetary assessments in this case are void because the
       circuit clerk, rather than a judge, imposed them and because case law regards them as fines.
       These are the assessments of $10 for the arrestee’s medical expenses (730 ILCS 125/17 (West
       2008)), $10 for State Police services (705 ILCS 105/27.3a(1.5), (5) (West 2010)), and $5 for
       the drug court program (55 ILCS 5/5-1101(f) (West 2008)). The State further points out that a
       fourth assessment, a fine of $255 under section 10 of the Sex Offender Registration Act (730
       ILCS 150/10 (West 2008)), is void because even though a judge imposed it, the fine is less than
       the minimum amount of $500 that section 10 requires. Defendant agrees with the State’s
       arguments regarding these four fines, and so do we.
¶3         Therefore, we vacate those four fines and remand this case to the trial court with directions
       to calculate and directly impose any mandatory fines, including a sex offender registration fine
       in the amount of $500, applying any monetary credit to which defendant is entitled. Otherwise,
       we affirm the trial court’s judgment.

¶4                                        I. BACKGROUND
¶5                                      A. The Original Charge
¶6        On January 15, 2010, the State filed an information against defendant in Champaign
       County, charging that on or about October 5, 2009, he violated section 6 of the Sex Offender
       Registration Act (730 ILCS 150/6 (West 2008)) in that, being a “sex offender” within the
       meaning of section 2(A) (730 ILCS 150/2(A) (West 2008)), he failed to “register in person
       with the new agency of jurisdiction” within three days after changing his residence.


                                                   -2-
¶7                                      B. The Negotiated Guilty Plea
¶8          In a hearing on April 27, 2010, defendant said he wanted to plead guilty to the charge of
       failing to register as a sex offender. The trial court admonished him, telling him, among other
       things, the minimum and maximum punishments for the offense. The court said:
                    “THE COURT: This is a Class 3 felony.
                    Standard penalty range, counsel?
                    MR. KANIS [(prosecutor)]: Standard range.
                    THE COURT: Means you can be sent to prison for not less than two, nor more than
                five years, followed by a period of mandatory supervised release of one year.
                Maximum fine could be up to 25 thousand dollars.”
¶9          After confirming with defendant that he understood all the rights he would be giving up by
       pleading guilty and that he was pleading guilty of his own free will, the trial court asked
       counsel if there were any agreements. An assistant State’s Attorney, Chris Kanis, replied:
                    “MR. KANIS: Your Honor, in exchange for Defendant’s plea of guilty to Count I,
                be sentenced to probation for a period of 24 months. Serve 18 days in the county
                correctional center. Credit for nine days served, making this a time-served plea. Pay a
                fine of three hundred dollars and court costs. A local anticrime assessment fee of ten
                dollars. Violent Crime Victims Assistance Act Fee. Probation service fee to be set by
                the Court. Genetic marker grouping analysis fee of two hundred dollars. Total 45
                dollars credit against any fines for time spent in custody. And comply with
                [deoxyribonucleic acid (DNA)] reporting requirements and statute.
                    THE COURT: Ms. Propps [(defense counsel)], is that the agreement?
                    MS. PROPPS: Yes, Your Honor.
                    THE COURT: Mr. Breeden, is that the agreement that you have with the State?
                    DEFENDANT: Yes, sir.”
¶ 10        In response to the trial court’s queries, defendant denied anyone had promised him
       anything else, and he denied he had been forced or threatened. Upon defendant’s reaffirmation
       of his desire to plead guilty to the charge of failure to register as a sex offender, the court
       accepted his guilty plea.
¶ 11        The trial court proceeded immediately to sentencing. After hearing the prosecutor’s brief
       summary of defendant’s criminal record, the court imposed the following sentence:
                    “THE COURT: We’ll show the Defendant is sentenced to a period of probation for
                24 months, subject to the standard conditions which will include 18 days in custody
                with credit for nine served. He has the monetary obligations due and owing, with a
                probation service fee fixed in the amount of 15 dollars per month.
                    If he’s not already done so, he’ll submit specimens of blood, saliva, or tissue to the
                Department of State Police.”
¶ 12        The written sentencing order, dated and entered the same day, incorporated the terms of the
       plea agreement and stated the probation service fee would be $15 per month, but it did not
       specify the amount of the Violent Crime Victims Assistance fee. The order required defendant
       to “pay all fines, fees and costs as authorized by statute” and to pay all financial obligations
       within 180 days.

                                                    -3-
¶ 13       A docket entry dated the same day, April 27, 2010, said: “Fine + Cost Fee $1604.55 Signed
       Judge DIFANIS THOMAS J.” In addition to the 24 months of probation; the 18 days in jail;
       the credit for 9 days; and the submission of blood, saliva, and tissue specimens, the docket
       entry imposed the following monetary assessments:

               “Fine + Cost                                   519.55
               PROBATION MONITORIN                            360.00
               PUBLIC DEFENDER                                450.00
               ST POLICE SERVICES                              10.00
               CRIME STOPPERS                                  10.00
               STATE OFFENDER DNA                                 .00
               SEXUAL OFFENDER REG                            255.00.”
¶ 14      The record contains a printout from the offender DNA database of the Illinois State Police.
       According to the printout, defendant had already submitted a DNA specimen. He did so on
       June 2, 1997.

¶ 15                                   C. The Revocation of Probation
¶ 16       On April 23, 2012, the State filed a petition to revoke defendant’s probation. According to
       the petition, one of the conditions of probation was that he refrain from violating any criminal
       statute. The petition alleged that on April 3, 2012, he violated this condition by violating two
       subsections of section 11-9.4-1 of the Criminal Code of 1961 (720 ILCS 5/11-9.4-1 (West
       2010)). He allegedly violated subsection (b) (720 ILCS 5/11-9.4-1(b) (West 2010)) by
       knowingly being present in a public park, Lincoln Park, in Danville. He allegedly violated
       subsection (c) (720 ILCS 5/11-9.4-1(c) (West 2010)) by knowingly loitering on a public way
       within 500 feet of Lincoln Park. (Even though the violation of probation occurred in Vermilion
       County, the Champaign County circuit court has jurisdiction because the original offense of
       failure to register as a sex offender occurred in Champaign County.)
¶ 17       On August 1, 2012, the trial court held a hearing on the State’s petition to revoke probation.
       Defense counsel told the trial court “this [was] going to be an admission and stipulation.” After
       admonishing defendant and confirming that his admission was voluntary (see Ill. S. Ct. R.
       402A(a), (b) (eff. Nov. 1, 2003)), the court said it was ready to hear the factual basis (see Ill. S.
       Ct. R. 402A(c) (eff. Nov. 1, 2003)).
¶ 18       The prosecutor represented that the evidence would show the following. Around April 3,
       2012, defendant was in the process of trying to buy a car from Wright Motors, a retail merchant
       in Danville. Wright Motors had lent him a vehicle to use temporarily, pending the sale. The
       sale fell through, and Wright Motors requested defendant to give back the vehicle it had lent
       him. In telephone conversations with Wright Motors, defendant falsely said that he was in
       Bloomington and that he was unable to return the vehicle. One of the managers of Wright
       Motors, a man named Carter, went to Lincoln Park to pick up his three-year-old son, and he
       noticed the loaner vehicle parked in a parking lot within 500 feet of the park. He approached
       the vehicle and saw defendant sitting inside it. Carter called two other employees of Wright
       Motors, who then repossessed the vehicle from defendant. Someone also called the police, and
       the police arrived and placed defendant under arrest. Defendant admitted he had lied to Wright
       Motors about his location, and he admitted being in the park.

                                                     -4-
¶ 19      The trial court asked defense counsel if she believed the State had witnesses who, if called,
       would testify substantially as indicated in the factual basis. Defense counsel answered yes. The
       court accepted defendant’s admission and stipulation to the allegations in the petition to revoke
       probation, and the court revoked his probation. The court also ordered a presentence
       investigation report and a sex offender evaluation.

¶ 20                              D. The Presentence Investigation Report
¶ 21       A probation officer, Jeremy M. Jessup, wrote a presentence investigation report, dated
       September 24, 2012. According to the report, defendant was 46 years old. He had an
       eleventh-grade education and lacked a general equivalency diploma. He was currently
       unemployed because of an injury, torn ligaments and tendons in his right ankle, which disabled
       him from walking on an incline of 45 degrees or more. From March 2007 to November 2011
       he worked as a grain mover until his employer fired him because of the limitations imposed by
       his ankle injury. From 2005 to 2007 he worked through Labor Ready. He was now surviving
       on food stamps. He had not applied for disability because he preferred to be employed.
¶ 22       Defendant had the following previous felony convictions. In September 1989, the La Salle
       County circuit court sentenced him to two years’ imprisonment for forgery and three years’
       imprisonment for violation of bail bond. In July 1997, the McLean County circuit court
       sentenced him to two consecutive terms of nine years’ imprisonment for two counts of
       predatory criminal sexual assault of a child.
¶ 23       Also, from October 1989 to May 1997, defendant was convicted and sentenced 14 times
       for driving while his driver’s license was suspended. In April 1996, the McLean County circuit
       court sentenced him to 24 months’ probation for misdemeanor domestic battery. The court
       revoked this probation because of his commission of a new offense, i.e., driving while his
       driver’s license was suspended, and resentenced him to 240 days in jail, with credit for 240
       days. The probation was “terminated unsuccessfully.”
¶ 24       Jessup wrote:
                    “To date, [defendant] has been sentenced to terms of incarceration in either the
               Illinois Department of Corrections or local county jails on 11 occasions including the
               jail term imposed in this case. He has also been afforded community-based sentences
               of Conditional Discharge or Probation on seven occasions. Although records were
               difficult to locate and limited due to the age of many of the convictions, it appears the
               defendant failed to comply with conditions, financial in many cases, in all of the
               community-based sentences.”
¶ 25       Because defendant continued to reside in Danville, the Vermilion County probation
       officer, Patrina Smith, agreed in May 2010 to provide “courtesy supervision” while defendant
       served his 24-month probation for failure to register as a sex offender. Jessup wrote:
                    “All progress reports were positive until 4/03/12 when the defendant was arrested
               by Danville Police for being present in a public park while children were present. On
               9/12/12, this officer spoke with Officer Smith via telephone. Officer Smith indicated
               the defendant’s compliance was problematic around April 2012 to include missing
               scheduled office visits and home visits. However, since approximately May 2012, his
               compliance and performance has [sic] improved and she currently has no compliance
               problems with him.”


                                                   -5-
¶ 26       Defendant missed his appointment, however, for a sex offender risk assessment. Jessup
       wrote:
                   “The defendant has never participated in Sex Offender Treatment. He was ordered
              to obtain a Sex Offender Risk Assessment pursuant to this matter. This officer directed
              the defendant in writing to meet with Michael Kleppin at the Court Services Office, at
              no cost to the defendant, on 8/24/12 at 9:00 am. [Defendant] contacted this officer on
              9/18/12[,] acknowledging he failed to keep the 8/24/12 appointment with Mr. Kleppin.
              He was provided Mr. Kleppin’s contact information and instructed to contact him
              directly to reschedule.”
       As of the date of the report, Jessup had “no information verifying the defendant ha[d] in fact
       rescheduled with Mr. Kleppin.”
¶ 27       Later, on September 24, 2012, in an addendum to the presentence investigation report,
       Jessup wrote:
                   “On 9/19/12, this officer was able to verify with Mr. Kleppin that [defendant] had
              contacted him and rescheduled the assessment. It is this officer’s understanding the
              meeting with Mr. Kleppin is now set for 10/09/12 at 9:00 am at the Court Services
              Office. This officer anticipates the Sex Offender Risk Assessment report would be
              available in mid to late November 2012 provided [defendant] keeps the 10/09/12
              appointment.”

¶ 28                                   E. The Resentencing Hearing
¶ 29       On September 24, 2012, the trial court held a hearing for the purpose of resentencing
       defendant for the original offense of failing to register as a sex offender.
¶ 30       An assistant State’s Attorney, Troy Lozar, recommended imprisonment for 48 months,
       considering defendant’s criminal history, his lie to Wright Motors, and his failure to attend the
       appointment with Kleppin.
¶ 31       Defense counsel, Jamie Propps, recommended another community-based sentence. She
       observed:
                   “MS. PROPPS: Your Honor, first and foremost, my client did take responsibility in
               pleading guilty to the original offense and, once again, by stipulating to the petition to
               revoke.
                   I would also ask the Court to note that my client has only been admonished with
               regard to standard range sentencing in this case as opposed to extended term
               sentencing.
                   MR. LOZAR: If that is the case, then I will retract my recommendation, Judge, and
               recommend 36. I am sorry. Excuse me. Counsel is correct, and I apologize for
               interrupting. It remains 48 for two to five. My apologies to both counsel and to the
               court.”
¶ 32       Most of defendant’s criminal history consisted of traffic offenses, defense counsel argued,
       and except for the original offense in 2010, the felony convictions were old. Other than some
       noncompliance in April 2012, when defendant was arrested for being in a public park, the
       probation officer in Vermilion County had experienced no problems with him. Despite his
       ankle injury, defendant chose to work instead of applying for disability, and defense counsel
       presented a letter from David McGarvey of Sweep-a-Lot stating that since September 14,

                                                   -6-
       2012, defendant had in fact been working at least 40 hours a week as a sweeper driver.
       Although defense counsel admitted that defendant had no excuse for missing his appointment
       with Kleppin, he had rescheduled the appointment, and he had faithfully attended his interview
       with Jessup.
¶ 33        Defendant made a statement in allocution, apologizing for being in the park. He added: “I
       mean there is circumstances, but they was–I was there. And I always try to put my best foot
       forward, and I know I haven’t in the past, but I’m just trying to do the right thing.”
¶ 34        The trial court found no statutory mitigating factor, but it found three nonstatutory
       mitigating factors: (1) defendant had pleaded guilty to the charge of failing to register as a sex
       offender, (2) he had admitted the petition to revoke his probation, and (3) he had been gainfully
       employed.
¶ 35        The trial court found two statutory aggravating factors: (1) defendant’s criminal history
       and (2) the need to deter other sex offenders from failing to register.
¶ 36        The original offense, for which defendant was being resentenced–failure to register as a
       sex offender–remained a “probational offense” even after his admitted violation of probation.
       Therefore, the court observed, it was “obligated to consider a community-based sentence as the
       first alternative.” The court said:
                     “The court has to consider the circumstances surrounding the offense, that would
                be failure to register, the history, character and condition of the defendant, and the court
                has to make a call as to whether or not he needs to be incarcerated because he’s
                dangerous.
                     That is not an easy call under these circumstances. He is a convicted sex offender,
                two counts of predatory sexual assault. He was found in a public park when he
                shouldn’t have been there.
                     But at this point it’s questionable whether or not he needs to be incarcerated
                because he’s dangerous. He is not likely to mug somebody on the street. He is not likely
                to commit an armed robbery, but the fact remains the offense that required him to
                register was an incredibly serious offense.
                     The other factor that the court has to consider is would a further community-based
                sentence deprecate the seriousness of his conduct and be inconsistent with the ends of
                justice.
                     The presentence report provides the court I believe with ample opportunity to judge
                his rehabilitative potential at this point. The 14 convictions for driving under
                suspension indicate that during that period of time that he started that, in ‘89, and his
                last driving under suspension was in ‘97, which was then followed by an 18-year period
                of incarceration to the Department of Corrections, that certainly did take him from
                behind the wheel and cease those type of offenses.
                     When you have 14 convictions for driving under suspension, that tells the court
                loudly and clearly that you really don’t care about the law, [‘]I know I am not supposed
                to drive but I will, I know I shouldn’t be in a public park but I will.[’]
                     And at this point I believe a further community-based sentence would deprecate the
                seriousness of his conduct, be inconsistent with the ends of justice. It would not pose
                the appropriate deterrent factor for other sex offenders who are required to register.


                                                     -7-
                    Therefore, I am going to sentence this defendant to a period of incarceration in the
               Illinois Department of Corrections. It will be for a period of 58 months. He will get
               credit for thirteen days heretofore served in the Champaign County Correctional
               Center. The defendant will also get credit for $65 for time spent in custody.”
¶ 37       The written sentencing order, entered the same day, September 24, 2012, says nothing
       about monetary obligations, except that defendant was to “pay costs of prosecution herein.”
       Nor does it say anything about monetary credit.
¶ 38       A docket entry for that date says in part: “Cost Only Fee $382.00 Signed Judge DIFANIS
       THOMAS J” and “Fines and/or Cost/Penalties and Fees In Force.”
¶ 39       The record includes printouts from the circuit clerk listing additional assessments against
       defendant. Among them are $10 for “Arrestee’s Medical,” $10 for “St Police Services,” and $5
       for “drug court program.”

¶ 40                             F. The Motion To Reduce the Sentence
¶ 41       On September 26, 2012, defendant filed a motion to reduce the sentence. For essentially
       four reasons, he argued the sentence of 58 months’ imprisonment was too severe. First,
       although he had been unemployed for a substantial time between 2009 and 2011 because of his
       work-related injury, he had recently obtained gainful employed and was employed full-time as
       of the date of the sentencing hearing. Second, his criminal history consisted mostly of “traffic
       or property offenses or offenses that [were] over ten years old.” Third, failure to register as a
       sex offender was a nonviolent crime. Fourth, all probation progress reports from April 27,
       2010, to April 3, 2012, were positive.
¶ 42       In a hearing on November 9, 2012, the trial court denied the motion to reduce the sentence.
¶ 43       This appeal followed.

¶ 44                                           II. ANALYSIS
¶ 45                                  A. The Severity of the Sentence
¶ 46       We should disturb a sentence only if we find it to be an abuse of discretion. People v.
       Perruquet, 68 Ill. 2d 149, 153 (1977). This is the most deferential standard of review known to
       the law. People v. Crane, 195 Ill. 2d 42, 50 (2001). To be an abuse of discretion, a decision
       must be clearly illogical, arbitrary, unreasonable, contrary to law, or not the product of
       conscientious judgment. People v. Covington, 395 Ill. App. 3d 996, 1002-03 (2009). Even if
       we ourselves would have given more weight to the mitigating factors and less weight to the
       aggravating factors if we were the trial court, that fact would not be enough to justify
       interfering with the trial court’s sentencing decision. People v. Alexander, 239 Ill. 2d 205, 213
       (2010); People v. Coleman, 166 Ill. 2d 247, 261-62 (1995). Rather, the sentence would have to
       be outside “the bounds of reason.” (Internal quotation marks omitted.) Covington, 395 Ill. App.
       3d at 1002-03.
¶ 47       Defendant contends that, for five reasons, it was an abuse of discretion to impose upon him
       a prison sentence of 58 months, a length of time only two months less than the statutory
       maximum. See 730 ILCS 150/10(a) (West 2010) (failure to register as a sex offender is a Class
       3 felony); 730 ILCS 5/5-4.5-40(a) (West 2010) (“The sentence of imprisonment shall be a
       determinate sentence of not less than 2 years and not more than 5 years [(60 months)].”).


                                                   -8-
¶ 48       First, according to defendant, the trial court “call[ed] it ‘questionable’ whether [he] should
       receive a sentence of probation or incarceration in the first place.” Actually, that is not what the
       court said. Defendant has edited out an important qualifier, the clause “because he’s
       dangerous.” The court said:
               “[T]he court has to make a call as to whether or not he needs to be incarcerated because
               he’s dangerous.
                    That is not an easy call under these circumstances. ***
                    But at this point it’s questionable whether or not he needs to be incarcerated
               because he’s dangerous.”
       Although the court was ambivalent as to whether defendant was dangerous enough to
       imprison, the court did not appear to be ambivalent about other rationales for imprisoning him,
       namely, to accomplish justice, to deter others, and to prevent the offense of failure to register as
       a sex offender from being regarded as less serious than it is.
¶ 49       Second, defendant argues his nonviolent conduct was not egregious enough to warrant 58
       months’ imprisonment. But every failure to register as a sex offender is nonviolent. It is a
       nonviolent offense. Nevertheless, in the opinion of the legislature, 58 months’ imprisonment is
       within the range of a fitting punishment for this offense. See 730 ILCS 150/10(a) (West 2010);
       730 ILCS 5/5-4.5-40(a) (West 2010).
¶ 50       Third, defendant claims that “the prosecutor’s recommendations of 36 to 48 months’
       prison time,” while not binding on the trial court (People v. Stidham, 178 Ill. App. 3d 643, 648
       (1989)), “provide a useful indicator that the lower court’s imposed sentence of 58 months was
       inappropriately severe.” Defendant cites no authority for that claim, which is hard to square
       with what we said in People v. Nussbaum, 251 Ill. App. 3d 779, 782-83 (1993): “[T]his court’s
       analysis of whether the trial court abused its discretion in its sentencing will *** not be
       affected by the sentences the parties recommended to the trial court. *** We hold that
       counsels’ recommendations are deserving of whatever weight the sentencing court wishes to
       accord them and nothing more.”
¶ 51       Fourth, defendant points out that his criminal history “consisted of traffic or property
       offenses that were over ten years old.” While this is accurate, the trial court had to consider his
       habits, mentality, and general moral character (see People v. Calhoun, 404 Ill. App. 3d 362,
       385 (2010)), and arguably, 14 convictions of driving while one’s driver’s license is suspended
       reveal a contemptuous attitude toward the law. Also, the age of the previous convictions could
       be explainable partly by his long imprisonment for predatory criminal sexual assault of a child,
       during which he was under the supervision of correctional officers.
¶ 52       Fifth, there were some mitigating factors, namely, defendant’s guilty plea, his admission of
       the petition to revoke probation, and his work history. The trial court, however, explicitly took
       those factors into account, and if the trial court decided they deserved only a little weight, we
       do not see how we could rightfully gainsay the trial court in that regard. See Alexander, 239 Ill.
       2d at 213; Coleman, 166 Ill. 2d at 261-62.
¶ 53       In sum, when we consider defendant’s criminal history together with his failure to attend
       the court-ordered sex offender risk assessment, we are unable to say the trial court abused its
       discretion by imposing a statutorily authorized sentence of 58 months’ imprisonment.




                                                    -9-
¶ 54                                       B. Fines That Are Void
¶ 55       The State points out that some of the assessments the circuit clerk imposed on defendant
       are fines. The State cites People v. Williams, 2013 IL App (4th) 120313, ¶¶ 18, 21, for the
       proposition that $10 for the “Arrestee’s Medical” (730 ILCS 125/17 (West 2008)) and $10 for
       “St Police Services” (705 ILCS 105/27.3a(1.5), (5) (West 2010)) are fines. The State cites
       People v. Rexroad, 2013 IL App (4th) 110981, ¶ 53, for the proposition that $5 for the “Drug
       Court Program” is a fine as well because defendant did not participate in the drug court. The
       State observes that the circuit clerk lacks authority to impose fines, as the appellate court held
       more than 25 years ago and has continued holding ever since. See People v. Chester, 2014 IL
       App (4th) 120564, ¶ 33 (citing cases). A fine imposed by a circuit clerk, instead of a judge, is
       void. People v. Montag, 2014 IL App (4th) 120993, ¶ 37.
¶ 56       The State further argues that because the fine in the amount of $255 for “Sexual Offender
       Reg” is less than the minimum fine of $500 required by the statute (730 ILCS 150/10(a) (West
       2008)), that fine is void as well (see People v. Montiel, 365 Ill. App. 3d 601, 605-06 (2006)).
¶ 57       Defendant agrees with the State regarding these four fines. He also agrees with the State’s
       suggested remedy: we should remand this case to the trial court with directions to calculate and
       directly impose any mandatory fines, including a sex offender registration fine in the amount
       of $500, applying any monetary credit to which defendant is entitled. See People v. Chester,
       2014 IL App (4th) 120564, ¶ 37.

¶ 58                                         III. CONCLUSION
¶ 59        For the foregoing reasons, we vacate the fines labeled “Arrestee’s Medical,” “St Police
       Services,” “Drug Court Program,” and “Sexual Offender Reg,” and we remand this case to the
       trial court with directions to calculate and directly impose any mandatory fines, including a sex
       offender registration fine in the amount of $500, applying any monetary credit to which
       defendant is entitled. Otherwise, we affirm the trial court’s judgment.

¶ 60      Affirmed in part and vacated in part; cause remanded with directions.

¶ 61       PRESIDING JUSTICE APPLETON, concurring in part and dissenting in part.
¶ 62       While I concur with the majority’s decision as far as it goes, I write separately to address
       what the majority has omitted from its decision. Although the majority addresses the four void
       fines the State points out in its brief, the majority is silent about other void or omitted fines.
       Statutory law positively requires the imposition of these other fines, of which the majority does
       not speak. Under binding supreme court decisions, I feel duty-bound to dissent from that
       omission. This court has an independent duty to review the totality of the trial court’s
       sentencing order and to correct the sentencing order insomuch as it fails to conform to statutory
       law, regardless of whether the parties have specified a particular fine, fee, or cost to be
       reviewed.




                                                   - 10 -
¶ 63                      A. Our Independent Duty To Correct Sentencing Orders
                                    That Omit Statutorily Required Fines
¶ 64       Even though, as a rule, reviewing courts should abstain from raising errors sua sponte
       (People v. Perkins, 367 Ill. App. 3d 895, 906 (2006)), there is an exception to that rule when it
       comes to void sentences. “A sentence which does not conform to a statutory requirement is
       void.” People v. Arna, 168 Ill. 2d 107, 113 (1995). “A court does not have authority to impose
       a sentence that does not conform with statutory guidelines [citations] and a court exceeds its
       authority when it orders a lesser or greater sentence than that which the statute mandates
       [citation]. [Citation.] In such a case, the defendant’s sentence is illegal and void.” People v.
       White, 2011 IL 109616, ¶ 20.
¶ 65       If a circuit clerk, rather than the trial court, imposes a fine, the fine is void from its
       inception (People v. Larue, 2014 IL App (4th) 120595, ¶ 56; People v. Alghadi, 2011 IL App
       (4th) 100012, ¶ 20), meaning the fine is a nullity, without legal effect (Black’s Law Dictionary
       1568 (7th ed. 1999) (definition of “void”)). It follows that a sentence lacks any fine imposed
       solely by a circuit clerk (since such a fine is void). It further follows that if statutory law
       requires the imposition of the fine in question, the sentence itself is void, being a more lenient
       sentence than statutory law allows (White, 2011 IL 109616, ¶ 20; Montiel, 365 Ill. App. 3d at
       605-06). A sentence lacking a fine that statutory law requires is a sentence that “does not
       conform to a statutory requirement,” and such a sentence is void. Arna, 168 Ill. 2d at 113.
¶ 66       Not only can the appellate court, sua sponte, correct sentences that fail to conform to
       statutory law (id.), but the appellate court has a duty to do so, sua sponte. The supreme court
       said in People v. Thompson, 209 Ill. 2d 19, 27 (2004), and reiterated in Delgado v. Board of
       Election Commissioners, 224 Ill. 2d 481, 486 (2007): “[C]ourts have an independent duty to
       vacate void orders ***.” “Even if the parties themselves do not raise the question, courts have
       an independent duty to vacate and expunge void orders and thus may sua sponte declare an
       order void.” Daniels v. Industrial Comm’n, 201 Ill. 2d 160, 166 (2002). See also People v.
       Childs, 278 Ill. App. 3d 65, 78 (1996) (“[I]f the sentence *** [were] void, this court would
       have had a duty to sua sponte raise the issue.”); People v. Magnus, 262 Ill. App. 3d 362, 365
       (1994) (“Defendant’s [invocation of Illinois Supreme Court Rule 604 (eff. Aug. 1, 1992)] is
       without merit since this issue was raised sua sponte by the court in fulfillment of our duty to
       vacate void judgments.”).

¶ 67                      B. The Difference Between a Fine and a Fee (or Cost)
¶ 68       The question of whether an assessment is a fine or a fee and the question of how many
       assessments may be imposed in the case are both questions of law, which we should resolve
       de novo. People v. Gutman, 2011 IL 110338, ¶ 12. I will begin with some general observations
       about fines and fees.
¶ 69       Case law sets up a dichotomy between a fee or cost on the one hand and a fine on the other
       hand. People v. Jones, 223 Ill. 2d 569, 582 (2006). A fine is a pecuniary punishment for a
       conviction, whereas a fee or cost “compensat[es] the state for some expenditure [it] incurred in
       prosecuting the defendant.” (Internal quotation marks omitted.) Id.
¶ 70       In Jones, the supreme court saw no need to make a rigorous distinction between a fee and a
       cost. Id. at 582 n.1. For purposes of that case, it was enough to observe that both a fee and a
       cost sought to “recoup expenses” the State had “incurred in prosecuting the defendant.” Id. at


                                                   - 11 -
       582. Statutory law does not appear to make a rigorous distinction between a fee and a cost,
       either. See 705 ILCS 105/16 (West 2012) (the circuit clerk shall keep a “fee book,” and
       “whenever an action is determined and final judgment entered, the costs of each party litigant
       shall be made up and entered in such fee book” (emphases added)).
¶ 71        So, it appears that both the supreme court and statutory law treat a fee and a cost as roughly
       synonymous. According to the supreme court, a fee recoups a cost. “This is the central
       characteristic which separates a fee from a fine. A charge is a fee if and only if it is intended to
       reimburse the state for some cost incurred in [the] defendant’s prosecution.” (Emphasis in
       original.) Jones, 223 Ill. 2d at 600. In this context, the supreme court quoted section 124A-5 of
       the Code of Criminal Procedure of 1963 (725 ILCS 5/124A-5 (West 2012)), which provides:
       “When a person is convicted of an offense ***, the court shall enter judgment that the offender
       pay the costs of the prosecution.” (Emphasis added.)
¶ 72        In Jones, the supreme court listed some examples of costs: “ ‘A “cost” is a charge or fee
       taxed by a court such as a filing fee, jury fee, courthouse fee, or reporter fee.’ ” Jones, 223 Ill.
       2d at 581 (quoting People v. White, 333 Ill. App. 3d 777, 781 (2002)). Ultimately, those
       examples came from Black’s Law Dictionary. White, 333 Ill. App. 3d at 781 (citing People v.
       Despenza, 318 Ill. App. 3d 1155, 1157 (2001), citing Black’s Law Dictionary 350 (7th ed.
       1999)); but see Kemner v. Monsanto Co., 217 Ill. App. 3d 188, 215 (1991) (jurors’ fees not
       taxable as costs); People v. Kluck, 70 Ill. App. 3d 582, 584 (1979) (same).
¶ 73        In a civil case, a filing fee, courthouse fee, or reporter’s fee is a cost only because the
       prevailing party had to pay that item in order to participate in the litigation, not because the
       county incurred an expense in maintaining the court system. The county charges all civil
       litigants a courthouse fee and a filing fee to help finance the circuit court, and the losing party
       must reimburse not the circuit clerk but the prevailing party, who had to pay the courthouse fee
       and the filing fee to prosecute the case. The prevailing party may file a bill of costs, an itemized
       statement of that party’s litigation expenses, which, in a hearing on the bill of costs, the trial
       court will allow or disallow (or allow in part and disallow in part). Pokora v. Warehouse
       Direct, Inc., 322 Ill. App. 3d 870, 874 (2001); Gruidl v. Schell, 166 Ill. App. 3d 276, 283
       (1988); Bergman v. Schlundt, 163 Ill. App. 3d 1070, 1071-72 (1987). A “cost” is an
       “allowance[ ] in the nature of incidental damages awarded by law to reimburse the prevailing
       party, to some extent at least, for the expenses necessarily incurred in the assertion of his rights
       in court.” Galowich v. Beech Aircraft Corp., 92 Ill. 2d 157, 165-66 (1982).
¶ 74        A cost incurred in the assertion of one’s rights in court is different from a cost incurred in
       the operation of the court system. Undeniably, without a court system and a courthouse, which
       cost money to maintain, there would have been no civil case in the first place, but that fact is
       not enough to make a courthouse fee and a filing fee a cost: those items are costs only because
       the prevailing party had to pay them as expenses of litigation. See id.; 55 ILCS 40/3 (West
       2012) (“It shall be the duty of all clerks of court upon application, to give to any person a
       certificate, showing the amount of costs and fees due such person, and the names of the parties
       to any suit or proceeding in which the same are taxed.” (Emphasis added.)).
¶ 75        In a criminal case, the State’s Attorney does not have to pay a courthouse fee or a filing fee
       to prosecute the defendant. Therefore, those items and similar items are not “costs,” properly
       speaking, in a criminal case–even if the legislature called them “costs.” Just as the statutory
       label of a “fee” is “not necessarily definitive” (Jones, 223 Ill. 2d at 583), the statutory label of a
       “cost” is not necessarily definitive. The legislature cannot transform what is essentially a fine

                                                    - 12 -
       into a cost merely by calling it such, any more than the legislature can transform a fine into a
       fee by calling it such. See id.
¶ 76        In other words, “cost” is a term of art, which might be inapt in a statute aimed at financing
       the court system. An assessment can finance the court system without being a cost of the
       prosecution itself–even though, obviously, the existence of a court system was essential to the
       prosecution. A fee to repair the courthouse roof, for example, or to pay security guards is not a
       cost of the prosecution, even though there could have been no prosecution with rainwater
       soaking the courtroom or with troublemakers disrupting the proceedings.
¶ 77        A witness fee, by contrast, would be a true cost of the prosecution. People v. Shackelford,
       225 Ill. App. 3d 676, 677 (1992). Specifically to prosecute the defendant, the State subpoenaed
       witnesses, and as a result, the county, a political subdivision of the state (Proffitt v. County of
       Christian, 370 Ill. 530, 535 (1939)), became liable to those witnesses for statutory fees (see
       705 ILCS 35/4.3 (West 2012)). Also, specifically to prosecute the defendant, the State had to
       procure his or her attendance. Serving an arrest warrant or, say, transporting the defendant
       from a different county or state costs money, and the county is entitled to reimbursement for
       this cost of the prosecution (725 ILCS 5/124A-5 (West 2012)). In short, a distinction has to be
       made between “the costs of the prosecution” (emphasis added) (id.) and “expenditures which
       must be made in order to maintain and operate the judicial system irrespective of specific
       violations of the law” (Gooch v. State, 685 N.E.2d 152, 155 (Ind. Ct. App. 1997)).
¶ 78        The supreme court made this distinction in People v. Graves, 235 Ill. 2d 244 (2009), a case
       in which the defendant incurred fines for possessing a stolen motor vehicle (id. at 246). The
       trial court sentenced him to imprisonment and imposed upon him various monetary
       assessments, including $10 for the mental health court and $5 for the youth diversion/peer
       court. Id. Subsections (d-5) and (e) of section 5-1101 of the Counties Code (55 ILCS
       5/5-1101(d-5), (e) (West 2006)) authorized those assessments. Graves, 235 Ill. 2d at 246.
¶ 79        The defendant in Graves argued that the assessments for the mental health court and youth
       diversion/peer court should be “vacated as unconstitutional where there was no rational
       relationship between the legislative purpose underlying the fees and his offense of possession
       of a stolen motor vehicle.” Id. The appellate court concluded, however, that the two
       assessments actually were fines rather than fees. Id. at 246-47. On the basis of that distinction,
       the appellate court upheld the two assessments against the defendant’s constitutional
       challenge. Id.
¶ 80        The only issue before the supreme court was “whether the appellate court correctly found
       that the monetary charges imposed by the circuit court [t]herein [were] fines and not fees.”
       Id. at 247. Whenever the constitutionality of a statutory assessment was challenged, the initial
       question was whether the assessment was a fine or a fee. Id. at 250. If the assessment were a
       fine as opposed to a fee, the purposes to which the proceeds were applied had no bearing on the
       constitutionality of the assessment. Id. at 252. To be constitutional, a fine (as distinct from a
       fee) did not have to be spent on any purpose relevant to the conviction. So, in the case of a fine,
       one did not even reach the question of a rational relationship.
¶ 81        The assessments for the mental health court and youth diversion/peer court were fines
       disguised as fees. The supreme court noted that, despite the heading of section 5-1101 (55
       ILCS 5/5-1101 (West 2006)), which read, “ ‘Additional fees to finance [the] court system,’ ”
       the assessments for the mental health court and youth diversion/peer review court had the
       central characteristic of a fine: they “[did] not seek to compensate the state for any costs

                                                   - 13 -
       incurred as the result of prosecuting the defendant.” (Emphasis added.) Graves, 235 Ill. 2d at
       251 (quoting 55 ILCS 5/5-1101 (West 2006)). In addition, the supreme court noted, these
       assessments had two other attributes of a fine: “they were exacted only after [a] conviction for
       a criminal offense[,] and, while payable to a county fund rather than the state treasury, it [was]
       undisputed that they further[ed] the state’s interest in financing the court system”
       (id. at 252)–thus the title of the section: “Additional fees to finance [the] court system” (55
       ILCS 5/5-1101 (West 2006)). (I would suggest it makes little sense to view the postconviction
       imposition of an assessment as a factor indicating a fine, considering that costs likewise are
       imposed on the defendant only after conviction. See 725 ILCS 5/124A-5 (West 2012).)
¶ 82        Even so, the defendant insisted that the assessments for the mental health court and youth
       diversion/peer review court could not possibly be fines, considering that the Counties Code
       gave the county board no authority to impose punishments. Graves, 235 Ill. 2d at 252. The
       supreme court disagreed. For one thing, section 5-1113 of the Counties Code, a section entitled
       “ ‘Ordinance and rules to execute powers; limitations on punishments,’ ” gave county boards
       “the limited authority to set fines as punishments for various violations.” Id. at 253 (quoting 55
       ILCS 5/5-1113 (West 2006)). For another thing, section 5-1101 of the Counties Code, even
       though it was labeled as “ ‘fees to finance [the] court system,’ ” really authorized fines.
       (Emphasis added.) Graves, 235 Ill. 2d at 253 (quoting 55 ILCS 5/5-1101 (West 2006)). The
       supreme court said:
                “In addition to the two subsections under which fines were imposed in this case, section
                5-1101 also authorizes monetary penalties to be paid by a defendant on a judgment of
                guilty or a grant of supervision for violation of certain sections of the Illinois Vehicle
                Code or of the Unified Code of Corrections. See 55 ILCS 5/5-1101(a), (c), (d) (West
                2006).” (Emphasis added.) Id.
       Note that, in the passage quoted above, two of the subsections the supreme court cited were
       subsections (a) and (c) of section 5-1101 of the Counties Code (55 ILCS 5/5-1101(a), (c) (West
       2006)). Further note that, under subsection (g) (55 ILCS 5/5-1101(g) (West 2006)), the
       proceeds of all assessments collected under subsections (a) and (c) were to “be placed in the
       county general fund and used to finance the court system in the county.” Thus, even though the
       assessments were put in a county fund and were used to finance the court system, the supreme
       court called them “monetary penalties,” i.e., fines. Graves, 235 Ill. 2d at 253. Indeed, we can
       go further: precisely because such assessments were intended to “financ[e] the court system,”
       the supreme court called them fines. Id. at 252.
¶ 83        In sum, when deciding in which category an assessment belongs–the category of fees and
       costs on the one hand or the category of fines on the other hand–we must be careful to
       differentiate between financing the court system and reimbursing the state for an expense of
       the prosecution. The former intent makes a fine (id.); the latter intent makes a fee or cost (id. at
       250).

¶ 84                       C. The Inability of the Circuit Clerk To Impose a Fine
¶ 85        It is important to differentiate between fees and fines because, although circuit clerks may
       (in the first instance at least) decide the amounts of costs, they may not decide the amounts of
       fines.



                                                    - 14 -
¶ 86        Section 16(5) of the Clerks of Courts Act (Clerks Act) (705 ILCS 105/16(5) (West 2012))
       provides: “It shall not be necessary to insert the cost in the judgment; but whenever an action is
       determined and final judgment entered, the costs of each party litigant shall be made up and
       entered in such fee book, which shall be considered a part of the record and judgment, subject,
       however, at all times to be corrected by the court ***.” Cf. 735 ILCS 5/5-121 (West 2012)
       (“The clerk of any court in this state is hereby authorized and required to tax and subscribe all
       bills of costs arising in any action or proceeding instituted in which such person is clerk,
       agreeably to the rates which shall, at that time, be allowed or specified by law and shall in no
       case allow any item or charge unless the clerk shall be satisfied that the service for which it was
       made was actually performed in the action or proceeding.”). Traditionally, the trial court
       awarded costs to the prevailing party without any itemization or amount, and the assessment or
       taxation of costs was thereafter a ministerial duty of the clerk of the court. Bryan v. Smith, 3 Ill.
       47, 49 (1839); Miller v. Adams, 5 Ill. 195, 196 (1843); People v. Nicholls, 45 Ill. App. 3d 312,
       314 (1977), aff’d in part and rev’d in part on other grounds, 71 Ill. 2d 166 (1978). A party
       dissatisfied with the clerk’s assessment of costs could file a motion to retax costs. 735 ILCS
       5/5-123 (West 2012); Parisher v. Waldo, 72 Ill. 71, 72 (1874). (As we have noted, in civil
       litigation, an alternative procedure has developed whereby, in the first instance, the prevailing
       party files a bill of costs and schedules a hearing on it.)
¶ 87        A circuit clerk has the authority to assess costs but lacks the authority to impose fines. The
       imposition of a fine is exclusively a judicial act. Larue, 2014 IL App (4th) 120595, ¶ 56.
       Circuit clerks may collect judicially imposed fines, but they themselves may not impose them.
       Only a judge may do that, in a sentencing hearing. People v. Swank, 344 Ill. App. 3d 738,
       747-48 (2003). When a circuit clerk purports to impose “ ‘pecuniary punishment’ ” (Jones,
       223 Ill. 2d at 581), i.e., a fine, and the case comes before us on appeal, we have an independent
       duty to take corrective action (Thompson, 209 Ill. 2d at 27), although we expect appellate
       counsel to diligently assist us in identifying problematic assessments (Chester, 2014 IL App
       (4th) 120564, ¶ 35).
¶ 88        Because any fines imposed by the circuit clerk are void from their inception (Larue, 2014
       IL App (4th) 120595, ¶ 56), the sentence itself could be void in that it lacks the fines that
       statutory law requires. An unauthorized demand by the circuit clerk is not a bona fide fine, and
       statutory law requires certain fines. Just as we have an independent duty to “act on void orders
       of the circuit clerk” (People v. Gutierrez, 2012 IL 111590, ¶ 14; see Thompson, 209 Ill. 2d at
       27), so do we have an independent duty to take action when, because of the lack of effective
       fines, the sentence is more lenient than statutory law allows (id.; White, 2011 IL 109616, ¶ 20;
       Arna, 168 Ill. 2d at 113; Montiel, 365 Ill. App. 3d at 605-06).
¶ 89        Pursuant to that duty, I will begin by considering if there are any bona fide fines, fines the
       trial court imposed in its sentencing or resentencing of defendant (as distinct from fines the
       circuit clerk purported to impose). “In ascertaining the terms of the sentence, a reviewing court
       may examine the record as a whole [citation], since the oral pronouncement of sentence and
       the written sentencing order entered on the same date can be viewed as one transaction.”
       People v. Thurston, 255 Ill. App. 3d 512, 514-15 (1994); see also People v. Moore, 301 Ill.
       App. 3d 728, 735 (1998) (in the case of a conflict between the oral pronouncement of the
       sentence and the written sentencing order, the oral pronouncement controls).




                                                    - 15 -
¶ 90        The trial court imposed its original sentence in the negotiated guilty-plea hearing, on April
       27, 2010. In its oral pronouncement of the sentence, the court imposed no fine. Instead, the
       court referred vaguely to “monetary obligations due and owing.”
¶ 91        The sentencing order of April 27, 2010, stated that defendant was to “pay all fines, fees and
       costs authorized by statute,” but the only fines for which the sentencing order gave dollar
       amounts were “a fine in the amount of $300” and “a local anti-crime (Crime Stoppers)
       assessment fee of $10.”
¶ 92        Although the sentencing order imposed a “Violent Crime Victims Assistance Act fee” in
       an unspecified amount, this was not definite and certain enough to qualify as part of the
       sentence. Research and application of statutory law (725 ILCS 240/10(c)(2) (West 2008)) and
       case law (Williams, 2013 IL App (4th) 120313, ¶ 21) would have been necessary to determine
       the amount of the fine. See People v. Dennison, 399 Ill. 484, 485-86 (1948) (“It is also a
       well-established rule that a judgment in a criminal case should be so clear and definite that the
       meaning may be found from the language used without the necessity of judicial construction to
       ascertain its import.”); People v. Willis, 235 Ill. App. 3d 1060, 1075 (1992) (“A sentence must
       be specific so it does not require additional construction.”).
¶ 93        The docket entry for April 27, 2010, says “Fine + Cost Fee $1604.55,” and then it breaks
       down that amount into “Fine + Cost 519.55,” $10 for “CRIME STOPPERS,” $360 for
       “PROBATION MONITORIN[G],” $0 FOR “STATE OFFENDER DNA,” $450 for “PUBLIC
       DEFENDER,” $255 for “SEXUAL OFFENDER REG,” and $10 for “ST POLICE
       SERVICES.” Apparently, the $0 acknowledges that defendant’s DNA already was on file. It is
       unclear how much of $519.55 is for fines and how much is for costs.
¶ 94        Thus, the only fines the trial court imposed in the original sentence were an unnamed fine
       in the amount of $300, $10 for “ST POLICE SERVICES” (730 ILCS 5/5-9-1.17 (West 2010))
       (People v. Wynn, 2013 IL App (2d) 120575, ¶ 13 (classifying this assessment as a fine)); $10
       for “CRIME STOPPERS” (730 ILCS 5/5-6-3(b)(13) (West 2008)) (People v. Littlejohn, 338
       Ill. App. 3d 281, 284 (2003) (classifying this assessment as a fine)); and $255 for “SEXUAL
       OFFENDER REG” (730 ILCS 150/10 (West 2008) (classifying this assessment as a fine)).
¶ 95        The remaining assessments the trial court imposed were fees. The appellate court has held
       that a probation fee (730 ILCS 5/5-6-3(i) (West 2008)) is a true fee. White, 333 Ill. App. 3d at
       782; see Jones, 223 Ill. 2d at 585 (citing White with apparent approval on this point). And
       obviously the public defender’s fee compensates the government for an expense it incurred in
       prosecuting defendant in that the representation of defendant by counsel was a condition of his
       prosecution. See id. at 600.
¶ 96        Such was the original sentence. Thereafter, defendant violated probation, and the trial court
       resentenced him on September 24, 2012. The court orally pronounced a sentence of 58
       months’ imprisonment, without mentioning any new fines.
¶ 97        Likewise, the written resentencing order said nothing about fines or any monetary
       obligation other than that “the Defendant [was] ordered to pay costs of prosecution herein.”
¶ 98        The docket entry of September 24, 2012, corresponding to the resentencing, states: “Cost
       Only Fee $382” in addition to the sentence the court orally pronounced.
¶ 99        In sum, then, the trial court imposed only four fines in this case: the fine of $300, $10 for
       “ST POLICE SERVICES,” $10 for “CRIME STOPPERS,” and $255 for “SEXUAL
       OFFENDER REG.” (I realize the court did not include these fines in its pronouncement of the


                                                   - 16 -
        sentence. A defendant has a constitutional right to be present during the imposition of the
        sentence (People v. Phillips, 242 Ill. 2d 189, 194 (2011)), and an argument could be made that
        if, after pronouncing the sentence in the sentencing hearing, the court silently inserts an
        additional punishment into the written sentencing order or into a docket entry, the court
        violates that constitutional right, because the defendant was not present, in any meaningful
        way, for the imposition of that additional punishment. Defendant does not make that argument,
        and therefore the argument is forfeited (see Ill. S. Ct. R. 341(h)(7) (eff. July 1, 2008) (“Points
        not argued are waived ***.”)); nevertheless, I did not want to appear to be oblivious of the
        potential problem.)
¶ 100       When I look, however, at the circuit clerk’s printout of assessments in the record, I find
        many additional assessments which are essentially fines.

¶ 101                                   1. “TRAFFIC/CRIMINAL SU”
¶ 102       The circuit clerk imposed on defendant an assessment in the amount of $80, which she
        labeled “TRAFFIC/CRIMINAL SU.” The letters “SU” apparently are an abbreviation for
        “surcharge.”
¶ 103       Case law identifies section 5-9-1(c) of the Unified Code of Corrections (730 ILCS
        5/5-9-1(c) (West 2008)) as the statute creating the criminal surcharge. Larue, 2014 IL App
        (4th) 120595, ¶ 19. The statute provides as follows:
                      “(c) There shall be added to every fine imposed in sentencing for a criminal or
                 traffic offense, except an offense relating to parking or registration, or offense by a
                 pedestrian, an additional penalty of $10 for each $40, or fraction thereof, of fine
                 imposed. The additional penalty of $10 for each $40, or fraction thereof, of fine
                 imposed, if not otherwise assessed, shall also be added to every fine imposed upon a
                 plea of guilty, stipulation of facts or findings of guilty, resulting in a judgment of
                 conviction, or order of supervision in criminal, traffic, local ordinance, county
                 ordinance, and conservation cases (except parking, registration, or pedestrian
                 violations), or upon a sentence of probation without entry of judgment under Section
                 10 of the Cannabis Control Act [(720 ILCS 550/10 (West 2008))], Section 410 of the
                 Illinois Controlled Substances Act [(720 ILCS 570/410 (West 2008))], or Section 70 of
                 the Methamphetamine Control and Community Protection Act [(720 ILCS 646/70
                 (West 2008))].” 730 ILCS 5/5-9-1(c) (West 2008).
¶ 104       As the statute plainly indicates, the criminal surcharge is a fine, “an additional penalty.” Id.
        A circuit clerk has no authority to impose fines. Swank, 344 Ill. App. 3d at 747-48. Therefore,
        we should vacate the criminal surcharge that the circuit clerk imposed, and we should direct
        the trial court, on remand, to impose a criminal surcharge in the amount of $10 for each $40, or
        fraction thereof, of other fines imposed. See 730 ILCS 5/5-9-1(c) (West 2008).

¶ 105                                 2. “VICTIMS FUND–FINE”
¶ 106      The circuit clerk imposed an assessment in the amount of $32, which she labeled as
        “VICTIMS FUND–FINE.” We should vacate it because a circuit clerk may impose no fine.
        See People v. Higgins, 2014 IL App (2d) 120888, ¶ 28.
¶ 107      Case law identifies section 10(b) of the Violent Crime Victims Assistance Act (725 ILCS
        240/10(b) (West 2008)) as the source of this type of fine. Rexroad, 2013 IL App (4th) 110981,

                                                     - 17 -
        ¶ 55; People v. Fales, 247 Ill. App. 3d 681, 682 (1993). Section 10(b) provides: “On and after
        September 18, 1986, there shall be an additional penalty collected from each defendant upon
        conviction of any felony *** of $4 for each $40, or fraction thereof, of fine imposed.” 725
        ILCS 240/10(b) (West 2008).
¶ 108       Thus, there are two mandatory fines, the “TRAFFIC/CRIMINAL SURCHARGE” (730
        ILCS 5/5-9-1(c) (West 2008)) and the “VICTIMS FUND–FINE” (the victims’ assistance fine)
        (725 ILCS 240/10(b) (West 2008)), the amounts of which depend on $40 increments, or
        fractions thereof, of the other fines. We have held that the criminal surcharge is to be calculated
        before the victims’ assistance fine. Williams, 2013 IL App (4th) 120313, ¶ 21. The criminal
        surcharge is added to the total fines, and then the victims’ assistance fine is calculated on the
        basis of the new total. Id. We should direct the trial court, on remand, to calculate and impose a
        fine under section 10(b) of the Violent Crime Victims Assistance Act (725 ILCS 240/10(b)
        (West 2008)).

¶ 109                    3. A Fine To Fund the Expungement of Juvenile Records,
                                 Divided Between “ST POLICE SERVICES,”
                        “CLERK OP & ADMIN FU,” and “STATES ATTORNEY”
¶ 110       Section 5-9-1.17 of the Unified Code of Corrections (730 ILCS 5/5-9-1.17 (West 2010))
        provides as follows:
                    “§ 5-9-1.17. Additional fine to fund expungement of juvenile records.
                    (a) There shall be added to every penalty imposed in sentencing for a criminal
                offense an additional fine of $30 to be imposed upon a plea of guilty or finding of guilty
                resulting in a judgment of conviction.
                    (b) Ten dollars of each such additional fine shall be remitted to the State Treasurer
                for deposit into the State Police Services Fund to be used to implement the
                expungement of juvenile records as provided in Section 5-622 of the Juvenile Court
                Act of 1987 [(705 ILCS 405/5-622 (West 2010))], $10 shall be paid to the State’s
                Attorney’s Office that prosecuted the criminal offense, and $10 shall be retained by the
                Circuit Clerk for administrative costs associated with the expungement of juvenile
                records and shall be deposited into the Circuit Court Clerk Operation and
                Administrative Fund.”
¶ 111       Apparently under section 5-9-1.17(b) (730 ILCS 5/5-9-1.17(b) (West 2010)), the circuit
        clerk imposed a fine of $10, which it designated for “ST POLICE SERVICES,” and the circuit
        clerk included that fine in her printout. Additionally, the circuit clerk imposed an assessment of
        $10 labeled “CLERK OP & ADMIN FU” and two assessments of $40 labeled “STATES
        ATTORNEY.” The $10 for the circuit clerk operation and administrative fund is one of the
        fines referenced in section 5-9-1.17(b) (730 ILCS 5/5-9-1.17(b) (West 2010)). Each of the
        assessments of $40, labeled “STATES ATTORNEY,” apparently consists of a fee of $30
        under section 4-2002(a) of the Counties Code (55 ILCS 5/4-2002(a) (West 2008)) plus a fine
        of $10 under section 5-9-1.17(b) of the Unified Code of Corrections (730 ILCS 5/5-9-1.17(b)
        (West 2010)) for “the State’s Attorney’s Office that prosecuted the offense.”
¶ 112       The problem is that not only did the circuit clerk, instead of a judge, impose all but $10 of
        these fines (see Larue, 2014 IL App (4th) 120595, ¶ 56), but section 5-9-1.17 did not go into
        effect until January 1, 2010 (Pub. Act 96-707, § 15 (eff. Jan. 1, 2010)). Defendant committed

                                                    - 18 -
        his offense on October 5, 2009. Imposing upon him a fine that did not go into effect until after
        his commission of the offense violates ex post facto principles. See People v. Dalton, 406 Ill.
        App. 3d 158, 164 (2010).
¶ 113       Therefore, we should vacate the fine of $10 that the trial court imposed for “ST POLICE
        SERVICES.” Also, referring to the circuit clerk’s printout, we should vacate the fine of $10 for
        “ST POLICE SERVICES” and the fine of $10 for “CLERK OP & ADMIN FU,” and we
        should reduce the assessments of $40, labeled “STATES ATTORNEY,” to assessments of
        $30.

¶ 114                                 4. “VICTIMS FUND–NO FINE”
¶ 115       The circuit clerk imposed an assessment of $20 labeled “VICTIMS FUND–NO FINE.”
        Apparently, the circuit clerk intended this to be a fine pursuant to section 10(c)(2) of the
        Violent Crime Victims Assistance Act (725 ILCS 240/10(c)(2) (West 2008)), which provides:
                    “(c) When any person is convicted in Illinois on or after August 28, 1986, of an
                offense listed below, or placed on supervision for such an offense on or after September
                18, 1986, and no other fine is imposed, the following penalty shall be collected by the
                Circuit Court Clerk:
                        ***
                        (2) $20, for any other felony or misdemeanor ***.” (Emphasis added.)
        There are two problems with this fine: (1) the circuit clerk imposed it (see Larue, 2014 IL App
        (4th) 120595, ¶ 56), and (2) this fine should be imposed only when no other fine is imposed
        (725 ILCS 240/10(c)(2) (West 2008)). Other fines have to be imposed in this case. Therefore,
        we should vacate the fine of $20 labeled “VICTIMS FUND–NO FINE.”

¶ 116                                  5. “ST POLICE OPERATION”
¶ 117       The circuit clerk imposed an assessment of $10 labeled “ST POLICE OPERATION” (not
        to be confused with “ST POLICE SERVICES”). Case law identifies this assessment as a fine
        pursuant to section 27.3a(1.5) of the Clerks Act (705 ILCS 105/27.3a(1.5) (West 2010) (as
        amended by Pub. Act 96-1029, § 6 (eff. July 13, 2010))). People v. Millsap, 2012 IL App (4th)
        110668, ¶ 31. That section provides as follows:
                    “1.5. Starting on the effective date of this amendatory Act of the 96th General
                Assembly, a clerk of the circuit court in any county that imposes a fee pursuant to
                subsection 1 of this Section [(the automation fee)], shall charge and collect an
                additional fee in an amount equal to the amount of the fee imposed pursuant to
                subsection 1 of this Section. This additional fee shall be paid by the defendant in any
                felony, traffic, misdemeanor, local ordinance, or conservation case upon a judgment of
                guilty or grant of supervision.” 705 ILCS 105/27.3a(1.5) (West 2010).
        Subsection (5) of section 27.3a of the Clerks Act (705 ILCS 105/27.3a(5) (West 2010)) in turn
        requires the clerk to remit this additional assessment to the State Treasurer for deposit into the
        State Police Operations Assistance Fund.
¶ 118       There are two problems with this fine: (1) circuit clerks cannot impose fines (see Larue,
        2014 IL App (4th) 120595, ¶ 56), and (2) the statute creating this fine did not exist on October
        5, 2009, when defendant committed the offense of unlawful failure to register as a sex offender
        (see Pub. Act 96-1029, § 6 (eff. July 13, 2010) (adding subsections 1.5 and 5 to section 27.3a

                                                    - 19 -
        (705 ILCS 105/27.3a (West 2010))) (see Dalton, 406 Ill. App. 3d at 164)). Therefore, we
        should vacate the fine of $10 labeled “ST POLICE OPERATION.”

¶ 119                                  6. The Unnamed Fine of $300
¶ 120       Apparently, if the trial court had its preference, it would not pile on defendant as many
        fines as the legislature requires, but, rather, the court would fine defendant in a lesser
        amount–as in fact it did. In an effort to be consistent with that apparent preference (to the
        extent the law allows), we should vacate the unnamed fine of $300 while remanding the case
        with directions to impose the statutorily mandated fines. If the court saw fit to do so, it could
        reimpose the fine of $300 on remand.

¶ 121                                  7. “DOCUMENT STORAGE”
¶ 122      The circuit clerk imposed two assessments in the amount of $5 labeled “DOCUMENT
        STORAGE.” The statutory authority for such an assessment is section 27.3c of the Clerks Act
        (705 ILCS 105/27.3c(a) (West 2008)), a section with the heading “Document storage system.”
        The relevant subsections provide as follows:
                    “(a) The expense of establishing and maintaining a document storage system in the
               offices of the circuit court clerks in the several counties of this State shall be borne by
               the county. To defray the expense in any county that elects to establish a document
               storage system and convert the records of the circuit court clerk to electronic or
               micrographic storage, the county board may require the clerk of the circuit court in its
               county to collect a court document fee of not less than $1 nor more than $15, to be
               charged and collected by the clerk of the court. The fee shall be paid at the time of filing
               the first pleading, paper, or other appearance filed by each party in all civil cases or by
               the defendant in any felony, misdemeanor, traffic, ordinance, or conservation matter on
               a judgment of guilty or grant of supervision, provided that the document storage system
               is in place or has been authorized by the county board and further that no additional fee
               shall be required if more than one party is presented in a single pleading, paper, or other
               appearance. The fee shall be collected in the manner in which all other fees or costs are
               collected.
                    (b) Each clerk shall commence charges and collections of a court document fee
               upon receipt of written notice from the chairman of the county board together with a
               certified copy of the board’s resolution, which the clerk shall file of record in his or her
               office.
                    (c) Court document fees shall be in addition to other fees and charges of the clerk,
               shall be assessable as costs, and may be waived only if the judge specifically provides
               for the waiver of the court document storage fee. The fees shall be remitted monthly by
               the clerk to the county treasurer, to be retained by the treasurer in a special fund
               designated as the Court Document Storage Fund. The fund shall be audited by the
               county auditor, and the board shall make expenditures from the fund in payment of any
               costs relative to the storage of court records, including hardware, software, research
               and development costs, and related personnel, provided that the expenditure is
               approved by the clerk of the circuit court.” 705 ILCS 105/27.3c(a) to (c) (West 2008).



                                                    - 20 -
¶ 123       The Champaign County board has passed a resolution directing the circuit clerk to collect a
        document fee in the amount of $5 “to defray the expense of the document storage system and
        to convert the records of the Circuit Clerk to electronic storage.” Champaign County Board
        Resolution No. 3477, Resolution Authorizing the Circuit Clerk’s Document Storage Fee
        (adopted Aug. 16, 1994), available at http://champaigncountyclerk.com/county_board/
        resolutions/r03001_04000/r03477.pdf.
¶ 124       In previous decisions, the appellate court has regarded the document storage assessment as
        a true fee. People v. Martino, 2012 IL App (2d) 101244, ¶ 30; People v. Tolliver, 363 Ill. App.
        3d 94, 97 (2006). In light of the supreme court’s decision in Graves, however, we should
        rethink how best to describe the function of the document storage assessment. Does this
        assessment really “seek[ ] to compensate the state for [a cost] incurred as the result of
        prosecuting the defendant”? Graves, 235 Ill. 2d at 250. Or would it be more accurate to say this
        assessment “further[s] the state’s interest in financing the court system”? Id. at 252.
¶ 125       The court system has several components, e.g., record-keeping, security, adjudication,
        physical maintenance of the courthouse. No significant distinction can be made between
        financing the court system and financing a component of the court system. The document
        storage assessment is intended to finance the record-keeping component of the court system.
        Therefore, despite the statutory designation of the document storage assessment as a “cost”
        (705 ILCS 105/27.3c(c) (West 2008))–a designation that is relevant, though not definitive (see
        Graves, 235 Ill. 2d at 251; Jones, 223 Ill. 2d at 583)–this assessment is essentially a fine. See
        id.
¶ 126       Granted, a counterargument could be made that maintaining the judicial records in this
        particular case was not free; doing so increased the county’s financial burden to some extent.
        Feeding the pages through the scanner put wear and tear on the scanner, hastening the day
        when it eventually must be replaced. Defendant’s file took up memory space in the computer,
        hastening the day when the county must buy additional hardware. The more criminal cases the
        county has, the more record-keeping personnel it must hire.
¶ 127       All this might be true. Nevertheless, we must not be distracted from the germane question:
        Does this assessment defray a cost of the prosecution, or does it more generally defray a cost of
        the court system? Document storage is a neutral, ministerial activity. There is nothing
        distinctively prosecutorial about it.
¶ 128       Instead of reimbursing a cost of the prosecution, the document storage assessment finances
        the document storage system as a whole and finances the conversion of all records to electronic
        storage, not just the records in defendant’s case. See also 705 ILCS 105/27.3c(a) (West 2008).
        The assessment is to be deposited into a special fund, and “the board shall make expenditures
        from the fund in payment of any costs relative to the storage of court records, including
        hardware, software, research and development costs, and related personnel, provided that the
        expenditure is approved by the clerk of the circuit court.” (Emphases added.) 705 ILCS
        105/27.3c(c) (West 2008). In short, the costs to which the assessment will be applied are not
        limited to those the state “incurred as the result of prosecuting the defendant.” Graves, 235 Ill.
        2d at 250.
¶ 129       Thus, the document storage assessment is a fine. Accordingly, we should vacate the two
        document storage fines of $5 imposed by the circuit clerk, and we should direct the trial court,
        on remand, to impose only one document storage fine in the amount of $5. See Larue, 2014 IL
        App (4th) 120595, ¶ 62.

                                                    - 21 -
¶ 130                                          8. “AUTOMATION”
¶ 131        The circuit clerk imposed two assessments in the amount of $10 labeled
        “AUTOMATION.” The statutory authority for the automation assessment is section 27.3a(1)
        of the Clerks Act (705 ILCS 105/27.3a(1) (West 2008)), which provides as follows:
                     “1. The expense of establishing and maintaining automated record keeping systems
                 in the offices of the clerks of the circuit court shall be borne by the county. To defray
                 such expense in any county having established such an automated system or which
                 elects to establish such a system, the county board may require the clerk of the circuit
                 court in their county to charge and collect a court automation fee of not less than $1 nor
                 more than $15 to be charged and collected by the clerk of the court. Such fee shall be
                 paid at the time of filing the first pleading, paper or other appearance filed by each party
                 in all civil cases or by the defendant in any felony, traffic, misdemeanor, municipal
                 ordinance, or conservation case upon a judgment of guilty or grant of supervision,
                 provided that the record keeping system which processes the case category for which
                 the fee is charged is automated or has been approved for automation by the county
                 board, and provided further that no additional fee shall be required if more than one
                 party is presented in a single pleading, paper or other appearance. Such fee shall be
                 collected in the manner in which all other fees or costs are collected.”
¶ 132        The automation assessment does not “seek[ ] to compensate the state for any costs incurred
        as the result of prosecuting the defendant.” Graves, 235 Ill. 2d at 250. More accurately, it
        “financ[es]” a component of “the court system” (id. at 252), namely, the “automated record[-]
        keeping system[ ]” (705 ILCS 105/27.3a(1) (West 2008)). The automated record-keeping
        system in Champaign County did not “result” from the prosecution of defendant, the way a
        witness fee, for example, might have resulted from his prosecution. Graves, 235 Ill. 2d at 250.
        The automation assessment does not “defray” an expense specifically resulting from his
        prosecution; rather, it “defray[s]” “[t]he expense of establishing and maintaining [the]
        automated record[-]keeping system[ ]” as a whole. 705 ILCS 105/27.3a(1) (West 2008).
        Therefore, even though section 27.3a(1) calls the automation assessment a “fee,” it essentially
        is a fine (see Graves, 235 Ill. 2d at 251; Jones, 223 Ill. 2d at 583), which the circuit clerk lacked
        the power to impose (see Larue, 2014 IL App (4th) 120595, ¶ 56). But see id. ¶ 64
        (characterizing this assessment as a fee).
¶ 133        Consequently, we should vacate the two assessments in the amount of $10 labeled
        “AUTOMATION,” and we should direct the trial court, on remand, to impose only one
        automation fine. See id.

¶ 134                                  9. “STATES ATTORNEY AUT”
¶ 135       The circuit clerk imposed an assessment of $2 labeled “STATES ATTORNEY AUT.”
        Evidently, “AUT” is an abbreviation for “automation.” The relevant statutory authority is
        section 4-2002(a) of the Counties Code (55 ILCS 5/4-2002(a) (West 2012)), which provides as
        follows:
                     “State’s attorneys shall be entitled to a $2 fee to be paid by the defendant on a
                judgment of guilty or a grant of supervision for a violation of any provision of the
                Illinois Vehicle Code or any felony, misdemeanor, or petty offense to discharge the


                                                     - 22 -
                 expenses of the State’s Attorney’s office for establishing and maintaining automated
                 record keeping systems. The fee shall be remitted monthly to the county treasurer, to be
                 deposited by him or her into a special fund designated as the State’s Attorney Records
                 Automation Fund. Expenditures from this fund may be made by the State’s Attorney
                 for hardware, software, research, and development costs and personnel related
                 thereto.”
¶ 136       This assessment does not “seek[ ] to compensate the state for any costs incurred as the
        result of prosecuting the defendant.” Graves, 235 Ill. 2d at 250. Instead, more generally, it
        helps the State’s Attorney meet the expenses of “hardware, software, research, and
        development costs and personnel related thereto.” 55 ILCS 5/4-2002(a) (West 2012). Even
        though the State’s Attorney probably used “hardware,” “software,” and “personnel related
        thereto” in the prosecution of defendant, the State’s Attorney did not incur the expense of those
        items specifically and exclusively as a result of prosecuting defendant. The computers were
        used, and will continue to be used, for additional purposes, not just prosecuting him. The
        record contains no evidence that prosecuting the defendant put $2 of wear and tear on the
        State’s Attorney’s computers. Nor does the record contain any evidence that the prosecution of
        defendant caused the State’s Attorney to incur technology-related “research[ ] and
        development costs.” Id.
¶ 137       Instead of saying the State’s Attorney’s automation assessment reimburses the state for an
        expense resulting from the prosecution of defendant, it would be more accurate to say this
        assessment helps to finance the technological component of the State’s Attorney’s office. To
        paraphrase Graves, it is because the State’s Attorney’s automation assessment in no way
        compensates the state for the cost of prosecuting defendant that it is a fine, and not a fee.
        Graves, 235 Ill. 2d at 252. Therefore, even though section 4-2002(a) calls the State’s
        Attorney’s automation assessment a “fee,” it essentially is a fine (see id. at 251; Jones, 223 Ill.
        2d at 583), which the circuit clerk lacked the power to impose (see Larue, 2014 IL App (4th)
        120595, ¶ 56).
¶ 138       Not only should we vacate the fine of $2 labeled “STATES ATTORNEY AUT,” but we
        should alert the trial court to the impermissibility of the fine in this case. The State’s Attorney’s
        automation fine did not exist on October 5, 2009, when defendant committed his offense of
        failure to register as a sex offender. The fine did not go into effect until June 1, 2012. Pub. Act
        97-673, § 5 (eff. June 1, 2012). Imposing this fine upon him would subject him to an
        ex post facto punishment. See Dalton, 406 Ill. App. 3d at 164.

¶ 139                                10. “CIRCUIT CLERK FEE”
¶ 140       The circuit clerk imposed two assessments in the amount of $100 apiece labeled
        “CIRCUIT CLERK FEE.” The statutory authority for such an assessment is section
        27.1a(w)(1)(A) of the Clerks Act (705 ILCS 105/27.1a(w)(1)(A) (West 2008)). Sections
        27.1(w)(1)(A) to (E) (705 ILCS 105/27.1a(w)(1)(A) to (E) (West 2008)) provide as follows:
                   “(w) Criminal and Quasi-Criminal Costs and Fees.
                      (1) The clerk shall be entitled to costs in all criminal and quasi-criminal cases
                   from each person convicted or sentenced to supervision therein as follows:
                          (A) Felony complaints, a minimum of $40 and a maximum of $100.
                          (B) Misdemeanor complaints, a minimum of $25 and a maximum of $75.

                                                     - 23 -
                             (C) Business offense complaints, a minimum of $25 and a maximum of
                         $75.
                             (D) Petty offense complaints, a minimum of $25 and a maximum of $75.
                             (E) Minor traffic or ordinance violations, $10.”
¶ 141        An argument could be made that this ascending schedule of assessments intends to recoup
        clerical expenses. Obviously, compiling and maintaining the record in defendant’s criminal
        case cost some amount of money. It was necessary to make docket entries and file papers; and
        labor and materials are not free.
¶ 142        Because the circuit clerk, however, prosecutes no one and has no prosecutorial function, it
        is unclear how the cost of those activities by the circuit clerk could be considered a cost
        “incurred in prosecuting the defendant.” Jones, 223 Ill. 2d at 582. The circuit clerk is not a
        prevailing party. Rather, the circuit clerk is a neutral ministerial officer of the court (People ex
        rel. Pardridge v. Windes, 275 Ill. 108, 113 (1916)), aligned with neither the prosecution nor the
        defense. “[T]he writing of the record is a ministerial act,” not a prosecutorial act. Id.
¶ 143        Even if it were possible for a circuit clerk, as a nonparty, to incur expenses of prosecution,
        the record appears to contain no evidence that any particular thing the circuit clerk did in
        defendant’s case, or any combination of things she did in his case, cost precisely $100. In
        reality, $100 is a rather arbitrary figure, the purpose of which is to help finance the circuit
        clerk’s mission as a whole rather than to reimburse the circuit clerk for any cost resulting
        specifically from defendant’s prosecution. The graduated assessments in subsections (1)(A) to
        (1)(E) (705 ILCS 105/27.1a(w)(1)(A) to (E) (West 2008)) make no sense as fees. One cannot
        reasonably assume that every felony case is inherently more expensive for the circuit clerk
        than every misdemeanor case and that every misdemeanor case is inherently more expensive
        than every ordinance violation case.
¶ 144        Now, it likely is true that, by and large, felony cases are more expensive to prosecute than
        misdemeanor cases. But that qualifier, “by and large,” is inconsistent with recouping a known,
        determinate expense in a particular prosecution. The schedule of assessments in section
        27.1a(w)(1) (705 ILCS 105/27.1a(w)(1) (West 2008)), instead of reimbursing an incurred cost
        in a particular prosecution, intends to apply a rough and ready sense of fairness in distributing
        the burden of financing the circuit clerk’s office. Felony cases tend to require more labor and
        resources from the circuit clerk’s office than other cases, and therefore, when distributing the
        burden of financing the circuit clerk’s office, the legislature believes it is only fair to lay the
        heaviest end of the burden on felons, charging them $100. That is not quite the same as saying
        the circuit clerk incurred an expense of $100 from any particular felony case. The intent is to
        finance the circuit clerk’s office in an approximately equitable way, not to recoup the cost of
        each individual felony prosecution.
¶ 145        As the Second District observed regarding a similar assessment:
                 “The assessment is not explicitly tied to, and bears no inherent relationship to, the
                 actual expenses involved in prosecuting the defendant ***. *** [T]hat the amount of
                 the assessment is correlated directly with the severity of the offense shows that the
                 assessment is punitive and not compensatory. A felony is not necessarily twice as
                 expensive to prosecute as a misdemeanor, but it is inherently more serious in the eyes
                 of the law.” (Emphasis in original.) People v. Smith, 2013 IL App (2d) 120691, ¶ 21.



                                                     - 24 -
¶ 146       The so-called “CIRCUIT CLERK FEE,” “exacted only after conviction for a criminal
        offense” (Graves, 235 Ill. 2d at 252), is in reality a fine, despite the statutory label of a “fee”
        (see id. at 251; Jones, 223 Ill. 2d at 583). But see Larue, 2014 IL App (4th) 120595, ¶ 66
        (characterizing this assessment as a fee). The assessment of $100 comes from a graduated
        schedule of fines having a dual purpose of punishing the offender and “financing the court
        system.” Graves, 235 Ill. 2d at 252.
¶ 147       Because a circuit clerk may not impose fines, we should vacate the two assessments in the
        amount of $100 apiece labeled “CIRCUIT CLERK FEE,” and we should direct the trial court,
        on remand, to impose only one such fine pursuant to section 27.1a(w)(1)(A) of the Clerks Act
        (705 ILCS 105/27.1a(w)(1)(A) (West 2008)). See Larue, 2014 IL App (4th) 120595, ¶ 66.

¶ 148                                      11. “COURT SECURITY”
¶ 149       The circuit clerk imposed two assessments of $25 labeled “COURT SECURITY.” See 55
        ILCS 5/5-1103 (West 2008). Section 5-1103 of the Counties Code provides as follows:
                     “§ 5-1103. Court services fee. A county board may enact by ordinance or resolution
                a court services fee dedicated to defraying court security expenses incurred by the
                sheriff in providing court services or for any other court services deemed necessary by
                the sheriff to provide for court security, including without limitation court services
                provided pursuant to Section 3-6023 [(55 ILCS 5/3-6023 (West 2008))], as now or
                hereafter amended. Such fee shall be paid in civil cases by each party at the time of
                filing the first pleading, paper or other appearance; provided that no additional fee shall
                be required if more than one party is represented in a single pleading, paper or other
                appearance. In criminal, local ordinance, county ordinance, traffic and conservation
                cases, such fee shall be assessed against the defendant upon a plea of guilty, stipulation
                of facts or findings of guilty, resulting in a judgment of conviction ***. In setting such
                fee, the county board may impose, with the concurrence of the Chief Judge of the
                judicial circuit in which the county is located by administrative order entered by the
                Chief Judge, differential rates for the various types or categories of criminal and civil
                cases, but the maximum rate shall not exceed $25. All proceeds from this fee must be
                used to defray court security expenses incurred by the sheriff in providing court
                services. *** The fees shall be collected in the manner in which all other court fees or
                costs are collected and shall be deposited into the county general fund for payment
                solely of costs incurred by the sheriff in providing court security or for any other court
                services deemed necessary by the sheriff to provide for court security.” 55 ILCS
                5/5-1103 (West 2008).
¶ 150       The Champaign County board has adopted a resolution authorizing the collection of a fee
        in the amount of $25 for court security. Champaign County Board Resolution No. 4723,
        Resolution Amending the Court Services Fee for Court Security (adopted Sept. 18, 2003),
        available at http://champaigncountyclerk.com/county_board/resolutions/r04001_05000/
        r04723.pdf.
¶ 151       Court security is a neutral service, benefitting everyone in the courthouse, not merely the
        participants in defendant’s criminal case. The security guards are not aligned with the
        prosecution any more than they are aligned with the defense. The $25 from defendant is
        intended to fund security not only in his case but also in the civil case down the hall. This
        assessment is just another way of financing the court system.

                                                    - 25 -
¶ 152       Because the court security assessment lacks the “central characteristic” of a fee–namely,
        the intent to “compensate the state for [a] cost[ ] incurred as the result of prosecuting the
        defendant” (emphasis in original) (Jones, 223 Ill. 2d at 600)–I conclude it is essentially a fine,
        despite the statutory label of a fee (Graves, 235 Ill. 2d at 251; Jones, 223 Ill. 2d at 583). A
        circuit clerk lacks authority to impose fines. Therefore, we should vacate the two assessments
        of $25 labeled “COURT SECURITY,” and we should direct the trial court, on remand, to
        impose only one court security fine of $25, considering that there was only one “plea of guilty
        *** resulting in a judgment of conviction.” 55 ILCS 5/5-1103 (West 2012); see Larue, 2014 IL
        App (4th) 120595, ¶ 68.

¶ 153                                     12. “COURT FINANCE FEE”
¶ 154        The circuit clerk imposed two assessments in the amount of $50 apiece labeled “COURT
        FINANCE FEE.” Section 5-1101(c)(1) of the Counties Code (55 ILCS 5/5-1101(c)(1) (West
        2008)) provides as follows:
                      “§ 5-1101. Additional fees to finance court system. A county board may enact by
                  ordinance or resolution the following fees:
                                                        ***
                          (c) A fee to be paid by the defendant on a judgment of guilty or a grant of
                      supervision ***, as follows:
                              (1) for a felony, $50[.]”
¶ 155        The Champaign County board has passed a resolution authorizing the collection of a court
        finance fee. Champaign County Board Resolution No. 3738, A Resolution Implementing the
        Court System Financing Fee (adopted Sept. 17, 1996), available at http://
        champaigncountyclerk.com/county_board/resolutions/r03001_04000/r03738.pdf.
¶ 156        The supreme court has declared the court finance assessment to be a “monetary penalt[y],”
        i.e., a fine. Graves, 235 Ill. 2d at 253; see also People v. Ackerman, 2014 IL App (3d) 120585,
        ¶ 30; Smith, 2013 IL App (2d) 120691, ¶ 21. The circuit clerk lacks the authority to impose
        fines, and therefore we should vacate two assessments in the amount of $50 apiece labeled
        “COURT FINANCE FEE.” Because the fee is to be paid “on a judgment of guilty *** for a
        felony” (55 ILCS 5/5-1101(c)(1) (West 2008)) and because defendant was adjudged guilty of
        only one felony in this case, he should have to pay only one court finance fine. We should
        direct the trial court, on remand, to impose one court finance fine in the amount of $50.
¶ 157        Not only should we do our duty by directing the trial court to impose all these statutorily
        mandated fines (see Gutierrez, 2012 IL 111590, ¶ 14; see Thompson, 209 Ill. 2d at 27), but we
        should give defendant an opportunity to argue the invalidity of his guilty plea. If he regards the
        additional fines as significant enough that he would want to withdraw his guilty plea, we
        should allow him to make an argument for such relief in a petition for rehearing (Ill. S. Ct. R.
        367 (eff. Dec. 29, 2009)). See People v. Whitfield, 217 Ill. 2d 177, 202 (2005); People v. Strom,
        2012 IL App (3d) 100198, ¶ 11.
¶ 158        Finally, I commiserate with the trial court. It is unfortunate that the legislature is apparently
        incapable of saying no whenever someone proposes heaping a new “fee” or “cost” on criminal
        defendants, who typically are impoverished. The legislature’s purported goal of financing the
        court system on the backs of guilty defendants is actually undermined by the expense to the
        state of properly ascertaining the imposition of the dizzying array of fees, fines, and costs. This

                                                     - 26 -
elaborate partial dissent illustrates the absurdity of the task. Sentencing a defendant in a
criminal case is now comparable to filling out a complicated income tax form with multiple
schedules. A sentencing judge almost needs the assistance of a certified public accountant.
There is little chance that the long list of assessments, accruing interest and late penalties, will
ever be paid. The only suggestion I can make to beleaguered sentencing judges is that they
insist the prosecutor arrive at the sentencing hearing with the fines correctly computed.




                                             - 27 -